       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 1 of 10




                   Michael J. Aguirre, SBN 060402, maguirre@amslawyers.com
               Maria C. Severson, Esq., SBN 173967, mseverson@amslawyers.com
                                AGUIRRE & SEVERSON, LLP,
               501 West Broadway, Ste. 1050, San Diego, CA 92101 (619) 876-5364

             Catherine Janet Kissee-Sandoval, SBN 153839, Csandoval@scu.edu
       Director, Institute for Insurance Law, Santa Clara University School of Law
              500 El Camino Real, Santa Clara, CA 95053-0421 (408) 551-1902

                     (Attorneys for Amici Alex Cannara and Gene A. Nelson)

July 2, 2021

The Honorable William Alsup
United States District Court Judge, USDC for the Northern District of California

       Re: Request to File Brief Regarding Proposed Inspection Topics for PG&E’s Monitor
       Following PG&E’s May 7, 2021 Report to the CPUC About Safety Issues Regarding
       543,560 Cellon-treated in-service PG&E wood poles and Request to Appear at the
       August 2, 2021 Status Conference

Dear Honorable Judge Alsup:

        Amici Alex Cannara and Gene Nelson, PG&E customers concerned about PG&E’s poor
public safety record, submit this letter to suggest additional topics this Court should assign
PG&E’s Monitor to investigate following PG&E’s May 7, 2021 report to the California Public
Utilities Commission (CPUC) about safety issues regarding 543,560 Cellon-treated in-service
PG&E wood poles at risk of failure due to dry rot. (PG&E’s May 7, 2021 letter is attached as
Exhibit A). Amici also request to appear at the August 2, 2021 PG&E’s criminal probation status
conference.

        PG&E’s fleet of Cellon-treated poles at risk of failure pose a high and widespread
safety risk, meriting immediate action by this Court and the Monitor to protect public safety.
PG&E’s 543,560 Cellon-treated pole represent more than 22% of all PG&E poles. 1 Jaxon van
Derbeken’s June 25, 2021 story for NBC Bay Area News reports that CPUC records indicate
more than 200,000 of PG&E’s cellon-treated poles are in High Fire Treat District (HFTD) areas,
while more than 300,00 are in urban and suburban areas. 2 Each of these poles is vulnerable to

1
  PG&E, Facts about PG&E Pole Management and Maintenance, PG&E CURRENTS (Nov. 8,
2017), https://www.pgecurrents.com/2017/11/08/facts-about-pge-pole-management-and-
maintenance/ (reporting that PG&E manages “2.4 million power poles throughout its 70,000
square-mile service area.”) [hereinafter PG&E, Facts about PG&E Pole Management and
Maintenance].
2
  Jaxon Van Derbeken, PG&E Raises ‘Safety Concern' About Half-Million Aging Power Poles,
NBC BAY AREA NEWS (June 25, 2021, updated, June 26, 2021 at 12:15 am),
                                               1
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 2 of 10




dry rot failure or collapse that can ignite a wildfire, electrocute members of the public or PG&E
workers, and damage property and the environment. PG&E’s unsafe management of its assets,
records, inspection methods heighten these public safety risks.

        PG&E’s May 7, 2021 letter to the CPUC reported that it stopped installing Cellon-treated
poles in 1989, but fails to disclose when it discovered problems with Cellon-treated poles. By
2016 there were public reports of Cellon-treated pole failures in Pennsylvania including dry rot
that hollowed out poles and could lead to pole collapse, creating safety and reliability problems. 3
(See Exhibit B, pp. 16-17 for photos of PPL Cellon-treated poles including a hollowed-out pole
suffering extensive dry rot). PG&E has disclosed no information about when it found out about
the dry rot problems with its more than 500,000 cellon-treated poles. Neither has it disclosed
when it received indications that its inspection process failed and may have obscured dry rot
problems with Cellon-treated poles.

         PG&E has yet to submit information to this Court regarding safety issues posed by its
Cellon-treated wood poles and its response to their dry rot failure risk. Neither did PG&E
disclose whether it informed PG&E’s Monitor about this safety issue when it first discovered
that its 2015 and 2005 intrusive inspections failed to detect significant internal dry rot in Cellon-
treated wood poles. Nor has PG&E made it clear when it discovered that its inspection methods
were not detecting, and may have obscured, the significant dry rot that causes Cellon-treated
wood poles to weaken from the inside. This substantial dry rot may lead Cellon-treated wood
poles to collapse, causing fire and safety dangers.

        PG&E has not disclosed in this federal criminal probation docket that on July 8, 2020, “a
Cellon gas-treated pole failed in a customer’s backyard in Danville, CA.” 4 It is our
understanding that a neighbor alerted PG&E about the learning pole before the pole failure
incident. PG&E’s records should have alerted it to the fact that the leaning pole was a Cellon-
treated pole susceptible to internal wood rot. PG&E should have recognized this incident as
symptomatic of a widespread issue putting millions of PG&E customers and neighborhoods in
PG&E territory at risk of sudden pole failure that could spark electrocution risk, fire, and
property damage.

       On July 8, 2020, that Cellon-treated pole collapsed and fell onto the homeowner’s roof in
Danville. The utility pole’s collapse led the conductors to snap from the pole and dangle into a

https://www.nbcbayarea.com/investigations/pge-raises-safety-concern-about-half-million-aging-
power-poles/2579796/
3
  See PPL Asset Management, PPL Electric Utilities (May 23, 2016),
https://pjm.com/~/media/committees-groups/task-forces/trpstf/20160523/20160523-item-03-
education-module-3-ppl-asset-management.ashx
4
  Letter from Lise Jordan, Sr. Director, Regulatory Compliance and Quality Assurance to Nika
Kjensli, Program Manager, ESRB, SED, California Public Utilities Commission,
Re: Safety Issue Notification: Cellon-Treated Wood Poles (May 7, 2021),
https://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Content/Safety/Electric_Safety_
and_Reliability/SSI%20Notification_Cellon%20Poles.pdf [hereinafter PG&E May 7, 2021
letter re: Cellon-Treated Wood Pole Safety Issues].

                                                  2
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 3 of 10




neighbor’s swimming pool. By minutes, fatalities were avoided because the neighbor, who had
been outside three minutes earlier, was inside when the pole fell and the line made contact with
his swimming pool.5 Through grace, no person was injured.

        This near miss could have been a tragedy and is symptomatic of larger safety problems at
PG&E. This incident highlights the danger of PG&E’s operational theory that relies heavily
visual inspection and fails to consider asset records and records about issues such as dry rot risks
from Cellon-treated poles. This failure occurred during PG&E’s federal criminal probation, yet
PG&E has not disclosed in this docket this widespread and substantial safety issue.

        Nearly six months after the pole collapse in Danville, PG&E reports that it “initiated an
Apparent Cause Evaluation (ACE) in January 2021 and identified two apparent causes: (1)
extensive internal dry rot and (2) failure to detect the rot during the previous inspections.” 6
PG&E “analyzed Cellon pole inspection records and found that after poles reach approximately
42 years in age, the rate of intrusive inspection rejections increases versus non-Cellon poles,
resulting in a greater need for reinforcement or replacement.” 7 PG&E stated that approximately
“70% of our Cellon-treated poles will be older than 42 years by 2022, and 100% by 2030.” 8

        PG&E has not disclosed any information in this docket about the estimated useful life for
its Cellon-treated wood poles. PG&E’s 2016 General Rate Case (GRC) testimony informed the
CPUC that the life of a distribution pole “is generally considered to be on the order of 40
years.” 9 The 40-year useful life estimate is consistent with PG&E’s testimony in its 2007 GRC
General Rate Case 10 wherein PG&E recognized Cellon as a factor limiting a pole’s useful life.
PG&E’s testimony regarding its Depreciation Study for its 2007 GRC stated that “field engineers
reported that almost a third of PG&E’s poles were treated with cellon in 1960s and are not
expected to last more than 10 years from now.” 11 PG&E’s 2007 testimony pegged the useful life
of its Cellon-treated poles as ending by 2017. PG&E has not explained why it continues to rely
on Cellon-treated poles past 2017 or the estimated 40-year useful life of wooden poles generally.

        PG&E “also identified that the fumigant preservative used to treat inspection holes bored
into the poles led to petrification of the wood immediately around the holes. Our procedures
currently guide inspectors to re-use previously drilled boreholes to probe test for internal rot and
to measure shell thickness. In this case, the petrified boreholes led to a misunderstanding of the


5
  Van Derbeken, supra note 2.
6
  PG&E May 7, 2021 letter re: Cellon-Treated Wood Pole Safety Issues, supra note 3.
7
  Id.
8
  Id. at n. 1.
9
  2017 General Rate Case Phase II Updated And Amended Prepared Testimony, PACIFIC GAS
AND ELECTRIC COMPANY 5-11 (2016), https://drpwg.org/wp-
content/uploads/2017/07/PGE-09-v1_GRC-2017-PhII_Test_PGE_20161202_396470.pdf
10
   10-4-10-5,
https://www.bing.com/search?q=PG%26E+2007+general+rate+case+depreciation+study+&qs=n
&form=QBRE&sp=-1&pq=pg%26e+2007+general+rate+case+depreciation+study+&sc=2-
47&sk=&cvid=FE70F26977F14E68A6C157D0B504BB22
11
   Id. at 10-4.
                                                 3
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 4 of 10




actual shell thickness and hindered the detection of internal dry rot.” 12 It appears that PG&E’s
inspection methods obscured the analysis of the extent of internal rot.

        PG&E failed to disclose whether any of its inspectors raised this issue during their work
or made notes about their tests and treatment of Cellon-treated poles. Acoustic hammer tests
should have alerted PG&E that dry rot was hollowing out the inside of Cellon-treated poles and
creating a widespread safety risk. PG&E’s 2007 GRC testimony about dry-rot risk from Cellon-
treated poles should have led it to look for evidence of this growing problem in its inspections of
those poles. PG&E has produced no evidence about whether it made its inspectors aware of the
heightened risks for cellon-treated poles or how it followed-up on this safety risk.

        PG&E put ONE WORD about cellon in its 2021 Wildfire Mitigation Plan (WMP), listing
cellon as a pole failure risk factor:
       Poles identified for remediation each year by the various inspection programs are
       scheduled for replacement. Replacements are prioritized using a risk-based
       approach. Specifically, poles replacements are prioritized based on probability of
       consequence and probability of failure. Probability of consequence takes into
       account HFTD and circuit density (count of customers). Probability of failure takes
       into account some pole factors, such as age, class (class 5 poles are smallest) and
       treatment (cellon). 13
This ONE word about cellon fails to disclose PG&E’s knowledge about the level of risk posed
by cellon treated poles or that more than 200,000 are located in HFTD. Neither does PG&E’s
June 3 update to its 2021 WMP make any reference to its May 7, 2021 letter to the CPUC
disclosing 543,560 cellon-treated poles at risk of failure. Nor does its WMP disclose that
PG&E’s investigation of the Cellon-treated pole collapse in Danville revealed that its inspection
methods were missing and likely masking the extent of dry rot and failure risk for those poles.
       PG&E’s poor management of its more than 543,560 cellon-treated poles at risk of failure
merit more than one word buried deep in its 2021 WMP. A review of CPUC GRC decisions after
2007 found no mention of cellon, 14 likely because PG&E did not raise this issue in its GRC

12
   PG&E May 7, 2021 letter re: Cellon-Treated Wood Pole Safety Issues, supra note 3, p. 1.
13
   Pacific Gas and Electric Company, 2021 Wildfire Mitigation Plan, Revised (Rulemaking 18-
10-007) p. 534 (JUNE 3, 2021),
https://www.pge.com/pge_global/common/pdfs/safety/emergency-preparedness/natural-
disaster/wildfires/wildfire-mitigation-plan/2021-Wildfire-Safety-Plan-Revised-060321.pdf
14
   See, CPUC Decision 07-03-044, Decision 07-03-044 March 15, 2007 (March 15, 2007);
CPUC Decision 11-05-018 DECISION ON PACIFIC GAS AND ELECTRIC COMPANY
TEST YEAR 2011 GENERAL RATE INCREASE REQUEST (May 5, 2011); CPUC Decision
14-08-032, DECISION AUTHORIZING PACIFIC GAS AND ELECTRIC COMPANY’S
GENERAL RATE CASE REVENUE REQUIREMENT FOR 2014-2016 (Aug. 14, 2014);
CPUC, Decision 17-05-013, DECISION AUTHORIZING PACIFIC GAS AND ELECTRIC
COMPANY’S GENERAL RATE CASE REVENUE REQUIREMENT FOR 2017-2019 (May
11, 2017).
                                                 4
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 5 of 10




application and filings. If the Office of Energy Infrastructure Safety (OEIS) at the California
Natural Resources Agency (the successor to the CPUC’s Wildfire Safety Division as of July 1,
2021), approves PG&E’s WMP, ratepayers may bear the cost of replacement of cellon-treated
poles in PG&E territory as PG&E did not limit its pole remediation plan to HFTD.
        As indicated by PG&E’s GRC for its revenue requirement for 2017-2019, more than $7.5
billion is at issue from PG&E’s proposed rate shift through its ONE word about Cellon in its
2021 WMP. In response to PG&E’s forecast for pole replacement for PG&E’s 2017-2019 GRC
revenue requirement, CUE (Coalition of California Utility Employees) recommended that PG&E
should replace 9,400 more poles per year than PG&E forecast, at a capital cost of $130.09
million per year. 15 That is a replacement cost of $13,829 per pole. Multiplied by 543,560 cellon-
treated poles at risk of failure results in a capital cost of $7,517,319,148 for replacement of those
poles. PG&E GRC Applications often result in a settlement that shifts some costs to
shareholders, as noted in CPUC Decision 17-05-013 regarding PG&E’s utility pole spending.
That Settlement Agreement provided “PG&E will spend an additional $4 million for 2018 and an
additional $6 million for 2019 for the accelerated retirement of higher risk poles, absorbing the
cost of the increased pole replacement activity in the settled 2018 and 2019 post-test year
revenue requirements.” 16 PG&E should not mask a widespread safety problem affecting more
than 22% of its poles and $7.5 billion in needed capital investment without more analysis and
disclosure of PG&E’s role in the deterioration of its Cellon-treated poles.
        OEIS should examine PG&E’s cellon-treated pole issue in more detail before approving
PG&E’s 2021 WMP. The CPUC should analyze whether PG&E has been forthcoming with the
CPUC about its Cellon-treated pole management, inspection method, and failure risk problems.
Amici offer several suggestions below for this Court’s consideration regarding PG&E’s Cellon-
treated pole failure risk and its lack of candor with this Court.
        The extent and scope of Cellon-treated pole dry rot failure risk raises concerns that
PG&E’s pole loading calculations are incorrect. Many poles are jointly owned by PG&E and a
telecommunications company, primarily AT&T or Frontier. 17 Under federal and state law, many
telecommunications companies and certain Internet providers have rights to access utility poles.
To ensure poles are not overloaded and remain safe, “(d)uring a pole’s service life, pole loading
calculations are performed when load is added to a pole, or if a suspected overload condition is
observed during inspection. Pole loading calculations are performed in O-Calc software during
design phase to ensure poles are sized correctly to satisfy GO 95 requirements.” 18

15
   CPUC, Decision 17-05-013, supra note 15, at 60, § 4.1.3.3.
16
   Id.
17
   PG&E, Facts about PG&E Pole Management and Maintenance, supra note 1 (“Many of the
poles are jointly owned between PG&E and other companies, such as AT&T. Joint owners are
members of the Northern California Joint Pole Association. Any added load to joint poles must
meet the strength requirements set forth by California Public Utilities Commission (CPUC)
General Order (GO) 95.”)
18
 PG&E Response to the Wildfire Safety Division’s (WSD) Revision Notice for PG&E’s 2021
Wildfire Mitigation Plan Update (Revision Notice) p. 699 (June 3, 2021),
                                                 5
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 6 of 10




         Pole loading calculations are used to determine whether equipment can safely attach to a
utility pole without measures to strengthen the pole or building a new pole. If PG&E’s pole
loading calculations did not account for dry rot affecting Cellon-treated poles and the failures of
PG&E’s inspection methods, 19 those poles could be overloaded based on incorrect pole loading
calculations. 20 Such errors may increase the risk of pole failure, property destruction, electric,
communications, cable, and Internet service outages, and public safety risks.

        Throughout the pleading and oral arguments about the proposed conditions for PG&E’s
criminal probation, PG&E remained silent about the public safety risks posed by its more than
500,000 Cellon-treated poles, more than 200,000 of which are located in high wildfire danger
areas. In July 2020, this Court was considering PG&E’s petition for rehearing about proposed
probation conditions regarding PG&E’s vegetation management, transmission asset age
information gathering, and transmission inspection program. On August 7, 2020, this Court
issued Dkt. No. 1243, adopting probation conditions addressing those three topics. PG&E failed
to disclose the Cellon-treated pole incident that occurred the previous month in Danville, or its
knowledge of safety risks due to dry rot in such poles. Following the 2020 Zogg fire, this Court
considered and adopted conditions on April 29, 2021 in Dkt. 1386 regarding proposed probation
conditions 11 and 12 and requiring PG&E to report to the Court regarding its public safety power
shutoffs and whether there were leaning trees over lines involved in the PSPS. PG&E’s failure to
promptly disclose serious and widespread public safety threats associated with its poor
management of cellon-treated poles reflects its deficient safety behavior. PG&E continues to
hide problems, rather than being forthright with this Court, regulators, the public, and investors
about safety risks created by PG&E conduct.

         The PG&E’s Cellon-treated pole safety issues are symptomatic of patterns of safety-
compromising behavior: 1) PG&E’s failure to recognize problems with its inspection methods;
2) PG&E’s failure to recognize asset or inspection issues as widespread problems and practice of
treating incidents as singular events, rather than symptomatic of problematic patterns; 3)
PG&E’s practice of keeping assets in service beyond their anticipated useful life (running to and
past failure), and; 4) PG&E’s safety and corporate culture that fails to promptly disclose and
respond to problems. These problems reflect the root causes of PG&E’s criminal conduct that led
to its federal conviction for violations of the Natural Gas Pipeline Safety Act, obstruction of
justice, and its plea to and conviction for 84 counts of involuntary manslaughter and one count of
unlawful fire start associated with the 2018 Camp Fire.

        As a convicted felon, the first condition of PG&E’s probation, is to comply with federal
and state laws. The CPUC has not yet made a determination about whether PG&E’s conduct


https://www.pge.com/pge_global/common/pdfs/safety/emergency-preparedness/natural-
disaster/wildfires/wildfire-mitigation-plan/2021-Wildfire-Safety-Plan-Revised-060321.pdf
19
   PG&E May 7, 2021 letter re: Cellon-Treated Wood Pole Safety Issues, supra note 3, p. 1.
20
   PG&E, Facts about PG&E Pole Management and Maintenance, supra note 1 (“When a pole
is tested [per GO 1650 and found not to meet minimum requirements, a process is followed that
may include performing pole loading calculations and/or repairing, reinforcing, or replacing the
pole as necessary.”)
                                                 6
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 7 of 10




regarding its Cellon-treated pole inspection methods, failure risks, and lack of prior disclosure
violated state law. The breadth, extent, risk, and likely lengthy duration of these issues raise
concerns about whether PG&E violated state laws and has put public safety at risk during its
federal criminal probation.

        PG&E’s conduct lacks candor and contrition appropriate to a convicted felon on federal
criminal probation. PG&E’s failure to promptly disclose the Cellon-treated pole safety problem
to this Court while on federal criminal probation reflects PG&E’s lack of attentiveness to public
safety obligations that apply to every utility and to the conditions of its probations.

       Recommendations:

       1. Amici recommend this Court order PG&E to report all of its safety issues
          to this Court within thirty days of the Court’s order. That report should
          include everything PG&E asserts to be a “compliance issue,” not a safety issue,
          as its May 7 letter to the CPUC contended about its failure to inspect more than
          54,755 utility poles in accordance with the standards of CPUC General Order
          165 (GO 165). 21 PG&E’s mention of GO 165 inspections as integral to its wood
          pole safety inspection process in its 2020 Wildfire Mitigation Plan belies
          PG&E’s attempt to characterized its failure to conduct such inspections for
          more than 54,755 as a “compliance issue,” not a safety issue. 22 PG&E itself had
          previously recognized GO 165 inspections as critical to public safety. 23 Amici


21
  Letter from Deborah Powell Vice President, Asset & Risk Management, PG&E to May 7,
2021 Caroline Thomas Jacobs, Director Wildfire Safety Division, California Public Utilities
Commission and Leslie Palmer, Director Safety and Enforcement Division, California Public
Utilities Commission, https://www.pge.com/pge_global/common/pdfs/safety/emergency-
preparedness/natural-disaster/wildfires/wildfire-mitigation-plan/GO-165-Inspection-Self-
Report.pdf
22
   PACIFIC GAS AND ELECTRIC COMPANY, 2020 WILDFIRE MITIGATION PLAN
REPORT UPDATED (CPUC RULEMAKING 18-10-007) p. 5-119 (Feb. 28, 2020),
https://www.pge.com/pge_global/common/pdfs/safety/emergency-preparedness/natural-
disaster/wildfires/wildfire-mitigation-plan/2020-Wildfire-Safety-Plan.pdf (“5.3.3.6 Distribution
Pole Replacement and Reinforcement, Including with Composite Poles PG&E has an extensive
condition monitoring program for wood poles in accordance with requirements of GO 165.
PG&E conducts annual patrols in urban areas and biannual patrols in rural areas, visually
looking for damaged poles and other defects on the distribution overhead system. PG&E
performs a detailed inspection every 5 years to look for external damage or deterioration, as well
as an intrusive inspection approximately every 10 years to identify internal or below ground
decay that may be present in the pole.”)
23
   PG&E, Facts about PG&E Pole Management and Maintenance, supra note 1 (“CPUC GO
165 requires that each pole is intrusively tested at a minimum of every 20 years; however,
instead, for the vast majority of our poles, this test is performed about every 10 years. To
perform this test, PG&E digs down about 20 inches to expose part of the pole to conduct a

                                                 7
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 8 of 10




           respectfully recommend this Court order PG&E to come clean and
           publicly report everything it suspects to be a safety issue, or a wobbler, or
           a “non-compliance” issue where PG&E is failing to comply with applicable
           federal or state law including CPUC rules, orders, and decisions. This order
           is necessary to protect public safety as neither this Court nor the public, nor the
           parties can rely on PG&E to be forthcoming about its conduct that is creating
           safety risk, even when PG&E remains on federal criminal probation.

       2. Amici recommend this Court should order PG&E to publicly disclose
          whether the information it provided for pole loading calculations for the
          543,560 Cellon-treated poles accounted for the dry rot that leads to
          hollowing out of such poles. If PG&E did not disclose the dry rot conditions
          developing in Cellon-treated poles, the risk of pole failure may be increased by
          other equipment attached to the poles, based on incorrect information and pole
          loading calculations by PG&E.

       3. Amici are informed that PG&E marked as confidential its May 2021 report to
          the CPUC about Cellon-treated poles. Amici respectfully recommend that
          this Court order PG&E to publicly disclose its reports to the CPUC and to
          the OEIS about the cellon-treated pole issue by filing that information in
          its criminal probation docket. The Court should scrutinize any request from
          PG&E for confidentiality of those documents and limit confidential treatment
          to personnel and customer names and identifying information.

       4. Amici recommend this Court require PG&E to publicly disclose
          documents in this proceeding to all parties including Amici regarding
          Cellon-treated pole safety issues. For example, were there any written
          communications, records, or notations from inspectors that mentioned the
          petrification of the wood immediately around the inspection drill holes? What
          was the response to those communications? Were there other PG&E Cellon-
          treated pole failures prior to the Danville failure in July 2020? When did PG&E
          learn about the dry rot issue with Cellon-treated poles? What did PG&E do in
          response to that information? Did PG&E disclose the Cellon-treated pole safety
          issue to the CPUC prior to its May 7, 2021 letter? Did PG&E disclose the
          Cellon-treated pole safety issue to PG&E’s Monitor prior to its May 7, 2021
          letter, and if so, did the Monitor disclose that issue to this Court or the parties
          through a public letter or report?

       5. Amici recommend this Court order PG&E to produce any photographs
          that show hollowed-out or compromised Cellon-treated poles. Amici also
          recommend this Court should order PG&E to, in coordination with the


detailed visual inspection of the pole. Holes are bored and wood probed to evaluate the integrity
of the wood. A preservative is also applied to extend the life of the pole.”)



                                                 8
       Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 9 of 10




          Monitor, remove representative samples of Cellon-treated poles it believes
          may be compromised by interior dry rot. This Court should order PG&E to
          coordinate with the Monitor to take photographs of the pole’s interior and
          engage in other appropriate tests approved by the Monitor to determine pole
          integrity and recommend next steps to protect public safety.

       6. Amici recommend this Court order the Monitor to review PG&E’s Cellon-
          treated pole safety issues and issue a report no later than November 2021
          regarding PG&E’s apparent failure to promptly recognize and take action
          regarding problems with PG&E’s Cellon-treated poles. The Monitor should
          examine PG&E’s practice of keeping assets in service beyond their anticipated
          useful life, and its apparent failure to examine asset records including inspection
          records in determining when to replace assets instead of running to and past
          failure. The Monitor should review PG&E’s inspection methods that led to the
          petrification of wood around the bore holes, and PG&E’s response to those
          inspection issues. The Monitor should also examine PG&E safety and corporate
          culture that failed to promptly disclose and respond to issues that create risks to
          the public.

       7. If the Monitor finds immediate safety concerns with PG&E’s Cellon-
          treated poles, the Court should order the Monitor to file a letter in this
          docket recommending prompt steps to protect public safety. The CPUC’s
          investigation of these issues may take six to twelve months or more. The
          Monitor need not wait for the CPUC to take action to protect public safety. The
          Monitor should continue its work to achieve the goals of federal criminal
          probation by protecting public safety while the felon is on probation. As a
          corporate felon on probation, PG&E is actively conducting its business.
          PG&E’s belated disclosure and failure to recognize its widespread and growing
          safety issues—such as the risks posed by its more than 500,000 cellon-treated
          poles—underscore the need for active monitoring and orders of this Court to
          protect public safety from PG&E’s conduct.



///
///
///


        Amici respectfully request to appear at the August 2 status conference at 2:00 to
participate in the discussion of the status of PG&E’s criminal probation supervision. Amici
would be happy to discuss these recommendations for the Court’s orders to PG&E’s monitors
and to provide additional briefing as requested by the Court.
              Respectfully submitted,

                                                 9
Case 3:14-cr-00175-WHA Document 1402 Filed 07/02/21 Page 10 of 10




      /s/ Catherine Sandoval
      /s/ Michael J. Aguirre
      /s/ Maria C. Severson
      Attorneys for Amici, Alex Cannara and Gene Nelson




                                    10
